          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

JERMAINE DUANE IRVIN
Reg. #45966-177                                          PETITIONER

v.                      No. 2:18-cv-179-DPM

DEWAYNE HENDRIX, Warden, FCI-
Forrest City Medium; GENE BEASLEY,
Former Warden, Federal Bureau of Prisons;
C.V. RIVERA, Former Warden, Federal Bureau
Of Prisons; S. ROBERTS, Inmate Records
Supervisor, Forrest City Correctional Complex -
Medium; DEE ANDERSON, Sheriff, Tarrant
County Texas; JOSHUA BURGESS, Assistant
U.S. Attorney, Department of Justice, Fort
Worth Division; SHAWN SMITH, Assistant
U.S. Attorney, Department of Justice, Fort
Worth Division; and JEFF SESSION, U.S.
Attorney General                                        RESPONDENTS

                            JUDGMENT
     Irvin's petition is dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
